Citation Nr: 0321226	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-15 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two friends




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from December 1951 until 
February 1952.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a December 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  In a June 1953 rating decision, service connection for 
hearing loss was denied.

2.  The evidence added to the record since June 1953, when 
viewed in the context of the entire record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1953 rating decision denying the veteran's claim 
of entitlement to service connection for hearing loss is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the June 1953 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 5103A, 5107(b), 
7105 (West 2002); 38 C.F.R. §§ 3.156,  3.159 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  


Discussion

The veteran initially raised a claim of entitlement to 
service connection for hearing loss in May 1953.  The RO 
considered and denied that claim in a June 1953 rating 
decision.  The veteran did not appeal that determination and 
it became final.  See 38 U.S.C.A. § 7105.   

The evidence of record at the time of the June 1953 rating 
decision included the veteran's service medical records and 
his contentions.  The claim was denied because although the 
veteran was treated during service for ear problems, it was 
concluded the disability pre-existed service and was not 
considered to have been aggravated by such service.  In July 
2000 the veteran sought to reopen his claim.

The evidence associated with the file subsequent to the June 
1953 rating decision includes 3 lay statements from 
acquaintances of the veteran, dated in May 2002 and June 
2002.  The individuals providing these statements apparently 
have known the veteran since prior to his service.  They 
attest that the veteran had no trouble hearing prior to 
service, but that at the time of his discharge and since, he 
has had hearing loss.   

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the lay statements submitted subsequent to the last final 
prior denial by the RO in June 1953 address the veteran's 
auditory acuity prior to, and since, service.  As the 
evidence of record in June 1953 did not contain such 
information, the recently submitted lay statements constitute 
"new" evidence under 38 C.F.R. § 3.156(a).  Moreover, as 
such statements show that the veteran's hearing was normal 
prior to service, they counter the RO's conclusion in June 
1953 that the veteran's hearing loss pre-existed service.  As 
such, the new evidence bears directly and substantially on 
the matter under consideration, namely, whether the veteran's 
bilateral hearing loss was incurred in or aggravated by 
active service.  Therefore, such evidence is so significant 
that it must be considered in order to fairly decide the 
claim.  Based on the foregoing, the Board finds that the 
evidence received in the record subsequent to the June 1953 
rating decision is "material" as contemplated under  
38 C.F.R. § 3.156(a).  

In conclusion, having determined that the May 2002 and June 
2002 lay statements are new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a), both requirements for the 
reopening of the veteran's service connection claim have been 
met.  To this extent, the claim is granted.  


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for bilateral 
hearing loss is granted.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In the present case, the veteran received a letter from the 
RO in May 2001 that discussed the VCAA.  While that 
correspondence notified the veteran of the evidence necessary 
to substantiate his tinnitus claim, such letter did not 
address his bilateral hearing loss claim.  Thus, the veteran 
must be sent another letter apprising him in specific terms 
as to what evidence would be needed to substantiate the 
hearing loss claim and whether VA or the claimant is expected 
to attempt to obtain and submit such evidence.  Such notice 
must be accomplished in order to comply with the VCAA and 
with Quartuccio.

Moreover, as the evidence associated with the claims file 
reveals in-service treatment for ear problems, and further 
reveals current hearing loss, the Board finds that an 
audiological examination would be helpful in rendering a 
decision on the veteran's claims. 

Under the circumstances, this case is REMANDED for the 
following:

1.  All appropriate action should be 
taken to comply with the notice and duty 
to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), in the context of this 
appeal, including with respect to the 
hearing loss claim, and in that regard 
the veteran should be informed of what 
evidence is required in order to 
substantiate his claims, what evidence VA 
will attempt to obtain on his behalf, and 
what he is to provide.  

3.  The veteran should be scheduled for a 
VA audiological examination.  Following 
this evaluation, and a review of the 
claims file, the examiner should state 
whether, in his/her opinion, the veteran 
had hearing loss that pre-existed 
service.  If so, he should state whether 
such hearing loss underwent a permanent 
increase in severity during service.  If 
that is the case, the examiner should 
opine whether such increase was due to 
the natural progression of the condition.  
Finally, the examiner should comment as 
to whether it is likely, unlikely, or at 
least as likely as not that the veteran's 
tinnitus, if found to exist, is causally 
related either to service or to the 
veteran's hearing loss.  

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



